
	

113 S854 IS: STEM Education for the Global Economy Act of 2013
U.S. Senate
2013-04-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 854
		IN THE SENATE OF THE UNITED STATES
		
			April 25, 2013
			Mr. Merkley (for
			 himself, Mr. Franken, and
			 Mr. Begich) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To improve student academic achievement in science,
		  technology, engineering, and mathematics subjects.
	
	
		1.Short titleThis part may be cited as the
			 STEM Education for the Global Economy
			 Act of 2013.
		2.STEM
			 AmendmentThe Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.) is amended by striking
			 part B of title II and inserting the following:
			
				BSTEM
				Education
					2201.PurposeThe purpose of this part is to improve
				student academic achievement in science, technology, engineering, and
				mathematics subjects (referred to in this part as STEM subjects)
				by—
						(1)improving instruction in such subjects in
				preschool through grade 12;
						(2)improving student engagement in, and
				increasing student access to, courses in such subjects;
						(3)improving the
				quality and effectiveness of classroom instruction by recruiting, training, and
				supporting highly effective teachers and providing robust tools and supports
				for students and teachers in such subjects;
						(4)closing student
				achievement gaps, and preparing more students from groups traditionally
				underrepresented in STEM subjects to enter and succeed in postsecondary
				education and careers, in such subjects;
						(5)increasing access
				to quality after school programs; and
						(6)recognizing that
				STEM subjects are diverse subject areas and that STEM subject programs must
				expose students to content and skills in a host of constantly changing and
				evolving STEM subject content areas, as specifically identified by each State
				or eligible entity in section 2204.
						2202.DefinitionsIn this part:
						(1)Eligible
				entityThe term eligible entity means—
							(A)a State
				educational agency; or
							(B)a State
				educational agency in partnership with—
								(i)another State
				educational agency; or
								(ii)a consortium of
				State educational agencies.
								(2)Eligible
				subgranteeThe term eligible subgrantee
				means—
							(A)a high-need local
				educational agency;
							(B)an educational
				service agency serving more than 1 high-need local educational agency;
				or
							(C)a consortium of
				high-need local educational agencies.
							(3)Outside
				PartnerThe term outside partner means an entity
				that has expertise and a demonstrated record of success in improving student
				learning and engagement in the identified subjects described in section
				2204(b)(2), including any of the following:
							(A)A nonprofit
				organization with a demonstrated record of success in improving student
				learning in STEM subjects, including educational and teacher-focused
				organizations, professional societies, museums and after school and informal
				learning organizations, and community-based and cultural organizations.
							(B)A
				business.
							(C)A STEM faculty or
				teacher training department of an institution of higher education.
							(D)An educational
				service agency.
							(E)Another
				appropriate entity.
							(4)StateThe
				term State means—
							(A)any of the 50
				States;
							(B)the District of
				Columbia;
							(C)the Bureau of
				Indian Education; or
							(D)the Commonwealth
				of Puerto Rico.
							(5)STEM
				educationThe term STEM education means the subjects
				of science, technology, engineering, and mathematics, including other academic
				subjects that build on these disciplines, such as computer science, and other
				academic subjects that a State identifies as important to the workforce of the
				State.
						2203.Grants;
				Allotments
						(a)Reservations
							(1)In
				GeneralFrom the amounts appropriated to carry out this part for
				a fiscal year, the Secretary shall reserve—
								(A)2 percent to
				carry out technical assistance to States, including technical assistance with
				implementation of programs consistent with the purpose of this part;
								(B)3 percent to the
				Institute of Education Sciences to enable the Director of the Institute of
				Education Sciences to carry out the evaluation activities described in section
				2207;
								(C)10 percent to
				carry out the STEM master teacher corps grant program under section 2208;
				and
								(D)in any year for
				which grants are also awarded competitively, as described in subsection (b), 5
				percent for State capacity-building grants in accordance with paragraph
				(2).
								(2)Capacity-building
				grants
								(A)In
				generalThe Secretary may award, on a competitive basis, 1
				capacity-building grant to enable a State to become more competitive in future
				grant competitions under subsection (b). The Secretary may award the capacity
				building grant to—
									(i)a State that does
				not receive (and is not part of an eligible entity that receives) a competitive
				grant under subsection (b), in the case of a fiscal year for which such
				competitive grants are awarded; or
									(ii)a State that
				does not successfully apply for a formula grant under subsection (c).
									(B)DurationGrants
				awarded under subparagraph (A) shall be for a period of 1 year.
								(b)Competitive
				Grants
							(1)In
				GeneralFor each fiscal year for which the amount appropriated to
				carry out this part is more than $450,000,000, the Secretary shall award grants
				totaling the amount appropriated in excess of $450,000,000, on a competitive
				basis and in accordance with paragraph (2), to eligible entities to enable such
				eligible entities to carry out the activities described in this part.
							(2)Competitive
				Grant AwardsThe Secretary shall annually award a competitive
				grant under paragraph (1) to not less than 5 and not more than 10 eligible
				entities. Each eligible entity that receives a grant award under this
				subsection shall receive such award in an amount that is equal to not less than
				3 times and not more than 4 times the amount of the grant award that each State
				that is part of the eligible entity receives under the formula grant described
				in subsection (c).
							(3)DurationGrants
				awarded under this subsection shall be for a period of not more than 3
				years.
							(4)Renewal
								(A)In
				GeneralIf an eligible entity demonstrates progress, as measured
				by the metrics described in section 2206(a), the Secretary may renew a grant
				for an additional 2-year period.
								(B)Reduced
				FundingGrant funds awarded under subparagraph (A) shall be
				awarded at a reduced amount.
								(c)Formula
				Grants
							(1)In
				GeneralFor each fiscal year for which amounts are appropriated
				to carry out this part, the Secretary shall award grants to States totaling the
				lesser of $450,000,000 or the total amount appropriated to carry out this part,
				based on the formula described in paragraph (2).
							(2)Distribution of
				FundsThe Secretary shall allot to each State—
								(A)an amount that
				bears the same relationship to 35 percent of the excess amount as the number of
				individuals ages 5 through 17 in the State, as determined by the Secretary on
				the basis of the most recent satisfactory data, bears to the number of those
				individuals in all such States, as so determined; and
								(B)an amount that
				bears the same relationship to 65 percent of the excess amount as the number of
				individuals ages 5 through 17 from families with incomes below the poverty
				line, in the State, as determined by the Secretary on the basis of the most
				recent satisfactory data, bears to the number of those individuals in all such
				States, as so determined.
								(3)Funding
				MinimumNo State receiving an allotment under this subsection may
				receive less than one-half of 1 percent of the total amount allotted under
				paragraph (1) for a fiscal year.
							(4)Reallotment of
				unused fundsIf a State does not successfully apply for or
				receive an allotment under this subsection for a fiscal year, the Secretary
				shall reallot the amount of the State's allotment to the remaining States in
				accordance with this subsection.
							2204.Applications
						(a)In
				GeneralEach eligible entity or State desiring a grant under this
				part, whether through a competitive grant under section 2203(b) or through an
				allotment under section 2203(c), shall submit an application to the Secretary
				at such time, in such manner, and accompanied by such information as the
				Secretary may require.
						(b)ContentsAt
				a minimum, an application submitted under subsection (a) shall include the
				following:
							(1)A description of
				the needs identified by the State or eligible entity, based on a State
				analysis, which—
								(A)may include
				results from a preexisting analysis of STEM subject education quality and
				outcomes in the State or States served by the eligible entity;
								(B)shall include
				data for elementary school and secondary school grades, as applicable and to
				the extent that such data are available, on—
									(i)student
				achievement in science and mathematics, including such data collected in
				accordance with the requirements of section 1111(b), and student achievement in
				technology and engineering;
									(ii)science,
				technology, engineering, and mathematics teacher evaluation results or
				ratings;
									(iii)student access
				to mathematics and science courses needed to enroll in credit-bearing
				coursework at institutions of higher education in the State or States served by
				the eligible entity;
									(iv)access to STEM
				subject courses for students in preschool through grade 12 who—
										(I)are eligible to
				receive a free or reduced priced lunch under the Richard B. Russell National
				School Lunch Act (42 U.S.C. 1751 et seq.); or
										(II)come from
				families with an income that is below the poverty line;
										(v)student
				achievement gaps in STEM subjects;
									(vi)the percentage
				of students successfully—
										(I)completing
				Advanced Placement (AP) or International Baccalaureate (IB) courses in science,
				technology, engineering, and mathematics subjects; or
										(II)completing
				rigorous postsecondary education courses in STEM subjects;
										(vii)rates of
				college remediation in mathematics; and
									(viii)teacher
				shortages and teacher distribution among local educational agencies and schools
				in STEM subjects;
									(C)shall include a
				review of the workforce needs in the State or States served by the eligible
				entity in occupations and sectors that require knowledge or training in STEM
				subjects;
								(D)shall include an
				analysis of the quality of preservice preparation at all public institutions of
				higher education (including alternative pathways to teacher licensure or
				certification) for individuals preparing to teach STEM subjects in a preschool,
				elementary school, or secondary school in the State; and
								(E)shall include an
				analysis of the implementation of any multi-tiered systems of support that have
				been employed in the State or States served by the eligible entity to address
				the learning needs of students in any STEM subjects.
								(2)An identification
				of the specific STEM subjects that the State or eligible entity will address
				through the activities described in section 2205, consistent with the needs
				identified under paragraph (1) (referred to in this part as identified
				subjects).
							(3)A description, in
				a manner that addresses any needs identified under paragraph (1), of—
								(A)how grant funds
				will be used by the State or eligible entity to improve instruction in
				identified subjects using evidence-based programs of instruction that are
				aligned with high-quality standards and assessments;
								(B)how grant funds
				will be used to support subgrantees and other high-need local educational
				agencies in the employment of multi-tiered systems of support to provide early
				intervening services and to increase student achievement in identified
				subjects;
								(C)the procedures
				and criteria that the State or eligible entity will use for reviewing
				applications and awarding funds to eligible subgrantees, including how the
				State or eligible entity will ensure that subgrants will be provided to
				high-need local educational agencies and high-need schools;
								(D)how the State’s
				or eligible entity’s activities and subgrants will be coordinated with other
				Federal, State, and local programs and activities, including career and
				technical education programs authorized under the Carl D. Perkins Career and
				Technical Education Act of 2006 (20 U.S.C. 2301 et seq.);
								(E)the technical
				assistance that the State or eligible entity will provide to subgrantees to
				support the activities undertaken by the subgrantees;
								(F)how the State or
				eligible entity will evaluate the activities funded, both at the State and
				subgrantee level, with funds provided under this part, and in a manner
				consistent with any evaluation activities carried out by the Institute of
				Education Sciences under section 2207, or the National Science
				Foundation;
								(G)how the State or
				eligible entity will allocate funds in a manner that will provide services to
				both elementary schools and secondary schools;
								(H)how the State or
				eligible entity will provide targeted support to improve instruction in
				high-need local educational agencies and high-need schools;
								(I)how the State or
				eligible entity’s proposed project will ensure an increase in access for
				students who are traditionally underrepresented in STEM subject fields
				(including female students, minority students, students who are limited English
				proficient, students who are children with disabilities, and students from
				low-income families) to high-quality courses and other learning experiences in
				1 or more of the identified subjects; and
								(J)a description of
				the steps that the State or eligible entity has taken to involve a variety of
				stakeholders in the development of the application and a description of how the
				State or eligible entity will continue to involve stakeholders in any education
				reform efforts related to science, technology, engineering, and mathematics
				instruction.
								(4)Assurances that
				the State or eligible entity will monitor implementation of approved subgrantee
				plans.
							(5)A description of
				how the State or eligible entity will emphasize experiential and hands-on
				learning activities and field experiences and use grant funds to provide
				equipment and materials to support these activities.
							(c)Competitive
				Grant applicationsIn addition to the other application
				requirements in this section, a State that desires to receive a competitive
				grant under section 2203(b) shall submit, as part of the application described
				in subsection (a), a statewide STEM plan that describes how the State will
				integrate the proposed activities to be supported with existing STEM education
				related efforts in the State.
						(d)Additional
				FundingA State or eligible entity that submits a request to use
				the additional State activities reservation described in section 2205(d)(2),
				shall provide, in a manner that addresses the needs identified under subsection
				(b)(1), a description of the activities that the eligible entity will carry out
				with such funds, consistent with section 2205.
						2205.Authorized
				Activities
						(a)Required
				activitiesEach State or eligible entity that receives a grant
				under this part shall use the grant funds to carry out each of the following
				activities:
							(1)Increasing access
				for students in preschool through grade 12 that belong to groups that are
				traditionally underrepresented in STEM subject fields (including female
				students, minority students, students who are limited English proficient,
				students who are children with disabilities, and students from low-income
				families) to high-quality courses in the identified subjects.
							(2)Implementing
				evidence-based programs of instruction based on high-quality standards and
				assessments in the identified subjects.
							(3)Providing
				professional development and other comprehensive systems of support for
				teachers and school leaders to promote high-quality instruction and
				instructional leadership in the identified subjects.
							(4)Providing
				technical assistance to subgrantees and other high-need schools and local
				educational agencies in order to improve student achievement and narrow
				achievement gaps in identified subjects, including through—
								(A)the development
				and implementation of multi-tiered systems of support; and
								(B)the development
				of curricula consistent with the principals of universal design for learning as
				defined in section 103 of the Higher Education Act of 1965.
								(5)Providing
				equipment and materials to support experiential learning activities in STEM
				subjects.
							(b)Permissible
				activitiesEach State or eligible entity that receives a grant
				under this part may use the grant funds to carry out 1 or more of the following
				activities:
							(1)Recruiting
				qualified teachers and instructional leaders who are trained in identified
				subjects, including teachers who have transitioned into the teaching profession
				from a career in science, technology, engineering, and mathematics
				fields.
							(2)Providing
				induction and mentoring services to new teachers in identified subjects.
							(3)Providing
				opportunities for teachers to partner with after school program providers to
				offer hands-on engaging STEM programming that complements and supplements the
				school day.
							(4)Developing
				instructional supports, such as curricula and assessments, which shall be
				evidence-based and aligned with State academic standards under section 1111(b),
				and may include Internet-based curricula and Internet-based instructional
				supports.
							(5)Implementing an
				interdisciplinary approach, by integrating instruction in 1 or more STEM
				subjects with reading, English language arts, or instruction in other core
				academic subjects (as defined in section 9101) and noncore academic
				subjects.
							(6)Establishing and
				operating a STEM master teacher corps program.
							(c)Subgrants
							(1)In
				GeneralEach State or eligible entity that receives a grant under
				this part shall award subgrants, on a competitive basis, to eligible
				subgrantees.
							(2)Minimum
				SubgrantA State or eligible entity shall award subgrants under
				this subsection that are of sufficient size and scope to support high-quality,
				evidence-based, effective programs that are consistent with the purpose of this
				part.
							(3)Subgrantee
				Application
								(A)In
				GeneralEach eligible subgrantee desiring a subgrant under this
				subsection shall submit an application to the State or eligible entity at such
				time, in such manner, and accompanied by such information as the State or
				eligible entity may require.
								(B)Contents of
				Subgrantee ApplicationAt a minimum, the application described in
				subparagraph (A) shall include the following:
									(i)A
				description of the activities that the eligible subgrantee will carry out, and
				how such activities will improve teaching and student academic achievement in
				the identified subjects, in a manner consistent with scientifically valid
				research.
									(ii)A description of
				how the eligible subgrantee will use funds provided under this subsection to
				serve students and teachers in high-need schools.
									(iii)A description
				of how funds provided under this subsection will be coordinated with other
				Federal, State, and local programs and activities, including career and
				technical education programs authorized under the Carl D. Perkins Career and
				Technical Education Act of 2006 (20 U.S.C. 2301 et seq.).
									(iv)If the eligible
				subgrantee is working with outside partners, a description of how such outside
				partners will be involved in improving instruction and increasing access to
				high-quality learning experiences in the identified subjects.
									(4)Subgrantee Use
				of Funds
								(A)Required Use of
				FundsEach eligible subgrantee that receives a subgrant under
				this subsection shall use the subgrant funds to carry out activities for
				students in preschool through grade 12, consistent with the activities
				described in the subgrantee's application, which shall include—
									(i)high-quality
				teacher and instructional leader recruitment, support, evaluation, and
				professional development in the identified subjects;
									(ii)professional
				development, which may include development and support for instructional
				coaches, to enable teachers and instructional leaders to increase student
				achievement in identified subjects, through—
										(I)implementation of
				classroom assessments; and
										(II)differentiation
				of instruction in identified subjects for all students, including for students
				who are children with disabilities and students who are limited English
				proficient;
										(iii)activities
				to—
										(I)improve the
				content knowledge of teachers; and
										(II)facilitate
				professional collaboration, which may include providing time for such
				collaborations;
										(iv)the development,
				adoption, and improvement of high-quality curricula and instructional supports
				that—
										(I)are aligned with
				State academic standards under section 1111(b); and
										(II)the eligible
				subgrantee will use to improve student academic achievement in identified
				subjects;
										(v)the development
				or improvement, and implementation, of multi-tiered systems of support to
				provide early intervening services and to increase student achievement in 1 or
				more of the identified subjects; and
									(vi)integrating
				instruction in the identified subjects with instruction in reading, English
				language arts, or other core and noncore academic subjects.
									(B)Permissible Use
				of FundsIn addition to the required activities described in
				subparagraph (A), each eligible subgrantee that receives a subgrant under this
				subsection, may also use the subgrant funds to—
									(i)support the
				participation of low-income students in nonprofit competitions, out-of-school
				activities, and field experiences related to STEM subjects (such as robotics,
				science research, invention, mathematics, and technology competitions),
				including—
										(I)the purchase of
				parts and supplies needed to participate in such competitions;
										(II)incentives and
				stipends for teachers and instructional leaders who are involved in assisting
				students and preparing students for such competitions, if such activities fall
				outside the regular duties and responsibilities of such teachers and
				instructional leaders; and
										(III)paying expenses
				associated with the participation of low-income students in such local,
				regional, or national competitions; and
										(ii)broaden
				secondary school students' access to, and interest in, careers that require
				academic preparation in 1 or more identified subjects.
									(C)LimitationEach
				subgrantee that receives a subgrant under this subsection shall not expend more
				than 15 percent of the subgrant funds on the activities described in
				subparagraph (B).
								(D)Matching
				funds
									(i)In
				generalA State or eligible entity may require an eligible
				subgrantee receiving a subgrant under this subsection to demonstrate that such
				subgrantee has obtained a commitment from 1 or more outside partners to match,
				using non-Federal funds, a portion of the amount of subgrant funds, in an
				amount determined by the State or eligible entity.
									(ii)Required
				minimumNotwithstanding clause (i), if an eligible subgrantee
				partners with an outside partner that is a for-profit entity, such subgrantee
				shall obtain matching funds from the outside partner in an amount equal to not
				less than 25 percent of the amount of the subgrant.
									(d)State
				Activities
							(1)In
				GeneralEach State or eligible entity that receives a grant under
				this part may use not more than 5 percent of grant funds for—
								(A)administration
				costs;
								(B)monitoring the
				implementation of subgrants;
								(C)providing
				technical assistance to subgrantees; and
								(D)evaluating
				subgrants in coordination with the evaluation described in section 2207.
								(2)ReservationEach
				State or eligible entity that receives a grant under this part may submit a
				request to the Secretary to reserve not more than 15 percent of grant funds,
				inclusive of the amount described in paragraph (1), for additional State
				activities, consistent with subsections (a) and (b).
							2206.Performance
				metrics; report
						(a)Establishment
				of Performance MetricsThe Secretary, acting through the Director
				of the Institute of Education Sciences, shall establish performance metrics to
				evaluate the effectiveness of the activities carried out under this
				part.
						(b)Annual
				ReportEach State or eligible entity that receives a grant under
				this part shall prepare and submit an annual report to the Secretary, which
				shall include information relevant to the performance metrics described in
				subsection (a).
						2207.EvaluationFrom the amount reserved under section
				2203(a)(1)(B), the Secretary shall—
						(1)acting through
				the Director of the Institute of Education Sciences, and in consultation with
				the Director of the National Science Foundation—
							(A)evaluate the
				implementation and impact of the activities supported under this part,
				including progress measured by the metrics established under section 2206(a);
				and
							(B)identify best
				practices to improve instruction in STEM subjects; and
							(2)disseminate, in
				consultation with the National Science Foundation, research on best practices
				to improve instruction in STEM subjects.
						2208.Stem master
				teacher corps grant program
						(a)Grants
				authorizedFrom the funds reserved under section 2203(a)(1)(C),
				the Secretary shall award 1 or more grants, on a competitive basis, to entities
				described in subsection (b)(1) to enable such entities to establish and operate
				a STEM master teacher corps program.
						(b)Stem master
				teacher corpsThe term STEM master teacher corps
				(referred to in this section as the corps) means a
				program—
							(1)operated by 1 or
				more State educational agencies, or a consortium of local educational agencies,
				acting in partnership with 1 or more outside partners that have a demonstrated
				record of success in improving the effectiveness of science, technology,
				engineering, and mathematics teachers or increasing the retention of such
				teachers;
							(2)that selects a
				group of highly rated teachers (through a process, and for a duration,
				determined by the entity described in paragraph (1)), as members of the corps,
				that constitutes not less than 5 percent and not more than 10 percent of
				elementary school, middle school, and high school teachers who teach science,
				technology, engineering, and mathematics subjects and who—
								(A)teach in a
				participating high-need school in the region served by the entity described in
				paragraph (1); or
								(B)agree to teach in
				a participating high-need school in the region served by the entity described
				in paragraph (1) if accepted as a member of the corps; and
								(3)that aims to
				attract, improve, and retain teachers who teach science, technology,
				engineering, and mathematics subjects and to increase student achievement in
				such subjects, including by—
								(A)providing
				instructional leadership responsibilities for corps members in their schools,
				local educational agencies, or States, such as mentoring beginning science,
				technology, engineering, and mathematics teachers and leading professional
				development activities for teachers not participating in the corps;
								(B)providing corps
				members with research-based professional development on instructional
				leadership and effective teaching methods for science, technology, engineering,
				and mathematics subjects;
								(C)providing each
				teacher who is a corps member with a salary supplement of not less than $10,000
				per year, in recognition of such teacher’s teaching accomplishments,
				leadership, and increased responsibilities, for each year such teacher serves
				as a member of the corps; and
								(D)building a
				community of practice among corps members to enable such members to network,
				collaborate, and to share best practices and resources with each other.
								(c)Duration
							(1)In
				generalGrants awarded under this section shall be for a period
				of not more than 3 years.
							(2)Renewal
								(A)In
				generalIf a grantee under this section demonstrates progress, as
				measured by the metrics described in section 2206(a), the Secretary may renew a
				grant under this section for an additional 2-year period.
								(B)Reduced
				fundingGrant funds awarded under subparagraph (A) shall be
				awarded at a reduced amount.
								(d)Application
							(1)In
				generalEach entity described in subsection (b)(1) desiring a
				grant under this section shall submit an application to the Secretary at such
				time, in such manner, and accompanied by such information as the Secretary may
				require.
							(2)ContentsAt
				a minimum, an application submitted under paragraph (1) shall include the
				following:
								(A)A plan to
				implement a corps program that is of sufficient size and scope to have a
				substantial, measurable effect on—
									(i)student academic
				achievement in science, technology, engineering, and mathematics subjects in
				the schools where corps members teach; and
									(ii)the
				effectiveness and retention of—
										(I)corps members;
				and
										(II)other teachers
				of science, technology, engineering, and mathematics subjects who work with, or
				are mentored by, corps members.
										(B)A description of
				how the entity described in subsection (b)(1) plans to sustain the program
				after the expiration of the grant under this section.
								(e)Competitive
				priorityIn awarding grants under this section, the Secretary
				shall give priority to applicants that will include rural schools among the
				schools that the applicant will serve through the program.
						(f)Matching
				fundsThe Secretary may require a grantee under this section to
				provide non-Federal matching funds in an amount equal to the amount of grant
				funds awarded under this section.
						(g)Equitable
				accessIf the entity described in subsection (b)(1) includes a
				State educational agency, such entity shall ensure that rural schools located
				in the region that will be served by the entity have equitable access to the
				STEM master teacher corps program.
						2209.Supplement
				Not SupplantFunds received
				under this part shall be used to supplement, and not supplant, funds that would
				otherwise be used for activities authorized under this part.
					2210.Maintenance
				of EffortA State that
				receives funds under this part for a fiscal year shall maintain the fiscal
				effort provided by the State for the subjects supported by the funds under this
				part at a level equal to or greater than the level of such fiscal effort for
				the preceding fiscal year.
					2211.Authorization
				of AppropriationsThere are
				authorized to be appropriated to carry out this part such sums as may be
				necessary.
					.
		
